
	
		III
		111th CONGRESS
		1st Session
		S. RES. 352
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Warner (for himself,
			 Ms. Landrieu, Mr. Vitter, Mr.
			 Webb, Mr. Nelson of Florida,
			 and Mr. LeMieux) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Encouraging banks and mortgage servicers to
		  work with families affected by contaminated drywall to allow temporary
		  forbearance without penalty on payments on their home
		  mortgages.
	
	
		Whereas since January 2009, over 1,300 cases of
			 contaminated drywall have been reported in 26 States and the District of
			 Columbia;
		Whereas many individuals living in homes with contaminated
			 drywall have reported problems with their health, including bloody noses,
			 rashes, sore throats, burning eyes, and upper respiratory tract
			 conditions;
		Whereas some homeowners living with contaminated drywall
			 have reported corrosion of metals inside their homes, such as air conditioning
			 coils and electrical wiring;
		Whereas as a result of these problems, many families that
			 have contaminated drywall in their homes have moved out of their residences and
			 into temporary living situations, with few such families being able to afford
			 an additional financial burden;
		Whereas because of cases of contaminated drywall, some
			 Americans who pay their mortgages on time are now suffering from financial
			 problems at no fault of their own; and
		Whereas banks and mortgage servicers can help families
			 affected by contaminated drywall by providing temporary forbearance with
			 respect to their mortgage payments to help such families afford the costs of an
			 additional residence while they are removed from their primary homes: Now,
			 therefore, be it
		
	
		That the Senate encourages banks and
			 mortgage servicers to work with families affected by contaminated drywall to
			 allow temporary forbearance without penalty on payments on their home
			 mortgages.
		
